Citation Nr: 0126276	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel







INTRODUCTION

The veteran had active service from April 1987 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  The decision denied the veteran entitlement to 
specially adapted housing or a special home adaptation grant.

The veteran testified before a member of the Board at a video 
conference hearing held in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's service-connected disabilities include: 
post-traumatic organic brain syndrome, evaluated as 50 
percent disabling; hepatitis C, evaluated as 50 percent 
disabling; foot drop in the lower left extremity, secondary 
to brain trauma, evaluated as 40 percent disabling; left C8 
to T1 avulsion with traumatic plexopathy, evaluated as 20 
percent disabling; left cranial nerve palsy III, evaluated as 
10 percent disabling; and cranial defect, residual of trauma, 
evaluated as noncompensable.  He has been in receipt of a 
total rating based on individual unemployability since 1994.

3.  The veteran's disabilities, which are reasonably shown to 
be permanent, have resulted in the loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The requirements for a certificate of eligibility for 
assistance in acquiring specially adapted housing have been 
met.  38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 
(2000).

2.  The requirements for a special home adaptation grant are 
not met.  38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. 
§ 3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the reports from two VA 
examinations, the veteran's VA treatment records, a statement 
from the veteran's mother, and the veteran's statements and 
testimony at a video conference hearing held before a Member 
of the Board in August 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to a specially adapted housing grant or special 
home adaptation.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran was injured in a car accident while in service in 
1988.  The veteran did not return to duty following the 
accident.  He was discharged with a rated disability of 
organic brain syndrome, left C8 to T1 avulsion with traumatic 
plexopathy, and left cranial nerve III palsy.  In 1991, as a 
result of a routine VA examination, the veteran was service-
connected for foot drop, left lower extremity, due to brain 
trauma.

Neurologic and orthopedic VA examinations were conducted in 
July and August 1994, respectively.  The neurologic 
examination, conducted in July 1994 noted that, on 
examination, the veteran was observed walking with a left leg 
brace.  There was an obvious left foot drop without the 
brace.  The veteran had diminished automatic associative 
movements during walking.  There was positive Romberg 
(swaying of the body or falling) to the left, with the 
veteran standing on a narrow base with his eyes closed.  
There was absent left heel stance.  The examiner's impression 
was that the veteran carried residuals of a post-traumatic 
head injury.  The veteran showed evidence of mid-brain 
residuals, with a Parinaud's syndrome as part of the post-
traumatic brain injury.

The August 1994 orthopedic examination indicated that the 
veteran was wearing a drop foot brace and an ankle splint to 
prevent inversion/eversion.  The examiner noted that the 
veteran walked with a certain amount of lurch on the left 
side and to some degree some spasticity on abduction with 
mild steppage type gait.  Sensation was somewhat reduced 
generally over the left lower extremity.  The examiner noted 
that the veteran's head injury resulted in a complex subtle 
hemiparesis and plegic with a functional foot drop.

In 1994, the veteran applied for 100 percent disability due 
to individual unemployability.  The veteran was considered to 
be completely unemployable due to his service-connected 
disabilities and was granted individual unemployability 
benefits.

VA treatment records dating from 1994 to 1999 were submitted.  
Treatment notes indicate the veteran was treated regularly 
throughout the time period at the VA Mental Health Clinic for 
traumatic head injury and aspects of post-traumatic stress 
disorder.  Various treatment notes related to organic 
manifestations of his head injury were also developed in this 
time frame.  In addition, orthopedic treatment notes and 
physical therapy records indicate he has had some 
improvement, but continues to wear a brace on his left lower 
extremity.

The veteran testified before a Member of the Board at a video 
conference hearing in August 2001.  The veteran testified 
that he wears both knee and ankle braces for balance and 
propulsion.  He stated that he cannot walk a straight line or 
use stairs.  He also indicated that he has a wheelchair for 
occasional use.

III.  Criteria

Financial assistance in acquiring specially adapted housing 
is available to a veteran with service after April 20, 1898, 
who has a permanent and total service-connected disability 
due to:  (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or
(2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See 38 C.F.R. 
§ 3.809(d).

Financial assistance in acquiring special home adaptations is 
available to a veteran who served after April 20, 1898, and 
does not meet the requirements for specially adapted housing, 
if the veteran is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

IV.  Analysis

The veteran is receiving disability benefits based on his 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities include: post-
traumatic organic brain syndrome, evaluated as 50 percent 
disabling; hepatitis C, evaluated as 50 percent disabling; 
foot drop in the lower left extremity, secondary to brain 
trauma, evaluated as 40 percent disabling; left C8 to T1 
avulsion with traumatic plexopathy, evaluated as 20 percent 
disabling; left cranial nerve palsy III, evaluated as 10 
percent disabling; and cranial defect, residual of trauma, 
evaluated as noncompensable.

The Board notes the veteran's credible testimony at an August 
2001 video conference hearing.  At that time, the veteran 
testified that he relied on leg braces for balance and 
propulsion.  He stated that because of his balance problems 
he cannot use stairs and cannot walk a straight line.  

The veteran's neurologic VA examination from July 1994 
indicated that the veteran had an obvious left foot drop 
without the brace.  The veteran had diminished automatic 
associative movements during walking.  There was positive 
Romberg (swaying of the body or falling) to the left, with 
the veteran standing on a narrow base with his eyes closed.  
There was absent left heel stance.  The examiner's impression 
was that the veteran carried residuals of a post-traumatic 
head injury.  The veteran showed evidence of mid-brain 
residuals, with a Parinaud's syndrome as part of the post-
traumatic brain injury.

The August 1994 VA orthopedic examination noted that the 
veteran walked with a certain amount of lurch on the left 
side and to some degree some spasticity on abduction with 
mild steppage type gait.  The veteran's sensation is somewhat 
reduced generally over the left lower extremity.  The 
examiner noted that the veteran's head injury resulted in a 
complex subtle hemiparesis and plegic with a functional foot 
drop.

Evidence from the veteran's VA treatment records since 1994 
indicate that his disabilities have remained relatively 
constant throughout treatment.  There has been no marked 
improvement in his condition noted in his records.  The Board 
finds that the veteran's disabilities are reasonably certain 
to continue throughout the veteran's life, and there is 
reasonable basis for a finding that they are "permanent" in 
nature.  See 38 C.F.R. § 4.15 (2000).

The Board concludes that the evidence reveals that the 
veteran has what can reasonably be construed as a loss of use 
of his left lower extremity with the residuals of a post-
traumatic organic brain injury.  An existing element of 
reasonable doubt as to this matter has been resolved in favor 
of the veteran.  Accordingly, the Board finds that a 
certificate of eligibility for assistance in acquiring 
specially adapted housing should be granted.

Since the veteran qualifies for a specially adapted housing 
grant under 38 C.F.R. § 3.809, he automatically does not meet 
the criteria for a special home adaptation grant under 
38 C.F.R. § 3.809a.






ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing is granted



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

